DETAILED ACTION
The communications received 10/28/2020 have been filed and considered by the Examiner. Claims 1-15 are pending with claims 10-15 withdrawn as pertaining to the non-elected invention. Claims 5-8 are amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al (US 2012/0260492) hereinafter ‘492 in view of Pialot et al (US 2015/0202687) hereinafter ‘687.

As for claim 1, ‘492 teaches a method, comprising: manufacturing a first portion of a part (generating an insert separately using an economical method) [Fig. 3 #11; 0011; 0018; 
	The Examiner notes that whether or not the second build direction would occur in a direction different from the first build direction would depend on the orientation of the insert. As the insert used in ‘492 is substantially cylindrical with perpendicular generatrix, the insert could be inserted into the plate ‘right side up’ or ‘upside down’ [0033]. Therefore the placement of the insert in an ‘upside down’ configuration would have been obvious as it would have amounted to nothing more than a simple substitution of acceptable orientations of insertion with the expected result of having an insert be flush with a plate as may be required [0034].
	‘492 does not teach additively manufacturing a first portion of a part on a first build plate. 
	‘687 teaches additive manufacturing using a laser sintering method that can create a part with a high degree of precision also at a lower cost of manufacture [0015-0016] and which performs the additive manufacturing in a substantially vertical build direction (as the powder is solidified on top to form the part) [0066]. ‘687 contains its own respective build plate [Fig. 1 #7; 0066].
Therefore, it would have been obvious to have added the additive manufacturing apparatus and method of ‘687 to produce the insert of ‘492 as this would have allowed for the precise manufacture of the insert at a low cost. As the insert would be removed from the 

As for claim 2, ‘492/’687 teaches claim 1 and ‘492 further teaches that the insert would be inserted flush with the build plate [0034].

As for claim 3, ‘492/’687 teach claim 1 and ‘492 further teaches that the inserts themselves would provide the support features [0044] therefore by selecting to additively manufacture these inserts one of ordinary skill in the art would have allowed for the object to be produced without additional supports. 

As for claim 4, ‘492/’687 teach claim 1 and ‘492 further teaches that the material of the first portion (insert) can be different from the second portion for the benefit of gaining advantageous characteristics in the final produced work piece (piece), an example is using an iron-based insert with a cobalt-based powder [0038-0039]

As for claim 9, ‘492/’687 teach claim 1 and further teaches removing the part from the second build plate [0043].

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al (US 2012/0260492) hereinafter ‘492 in view of Pialot et al (US 2015/0202687) hereinafter ‘687 as applied to claims 1 and 4 above, and further in view of Brooks et al (US 2016/0318257) hereinafter ‘257.
As for claims 5-8, ‘492/’687 teach claims 1 and 4 but does not teach repeating the insertion of the portions into the new build plate and additive manufacturing on top of said newly produced portion. 
‘257 teaches a method of repairing part by first generating a build plate (build plate with fixture) through additive manufacturing, inserting the part into the newly generated build plate [0012; 0031-0033] and then repairing the part via additive manufacturing [0035; 0037]. The build direction on the part is determined by the required fixes [0010; 0034]. The benefit of ‘257 is that it allows for the repair of pre-formed parts especially after being worn [0001-0003; 0010].
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the repair additive manufacturing method of ‘257 to the product produced in the method of ‘492/’687 as a means to repair the progressively worn product throughout its lifespan. As the repairs required therefore the number of new insertions and stages would depend on the number repairs required in the lifetime of the product, one of ordinary skill in the art would have found it obvious to have repeated the process any multiple of times. 
As it pertains to the usage of a different material from the first and second as required by claim 7, ‘492 further teaches that using different materials for the insert (which in the context of ‘492/’687/’257 would be the product produced in the combination of ‘492/’687) can imbue the end product with advantageous properties [0038]. 
. 

Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive.

As it pertains to claim 1 on pg. 6-7, the Applicant argues that the combination of Bonnet and Pialot are silent to building a first portion on a first build plate, removing the portion, and inserting to a second build plate for these reasons they cannot serve as prior art. 
The Examiner respectfully disagrees. As far as is claimed by the Applicant, all that is required is that there are two portions that are produced via additive manufacturing and that one portion is inserted into the build plate and that the other is built on top of the portion build plate combo. These set of limitations can be substantially met by utilizing two separate additive manufacturing processes where the product of one process is inserted into another. Bonnet teaches an additive manufacturing process that specifically requires an insert into its build plate [Fig. 5, 7 #31; 0020; 0032; 0041-43]. The piece that is inserted is substantially symmetrical about an axis (by being a cylindrical piece with perpendicular generatrice) which would signify that inserting such a piece “upside down” would really just be a matter of picking a face by which to insert (i.e. could easily be “upside down” or “right side” up) [0033]. Additionally before this segment is inserted into the build plate of Bonnet, it is manufactured using a separate 

Applicant argues on pg. 7 with respect to claim 3 that Bonnet and Pialot being silent to the building of the support structure is insufficient to meet the limitation of the division of the first and second portion being preselected by a user such that both build directions don’t require support structure. 
The Examiner respectfully disagrees. The Examiner notes that by the terminology itself, a support structure is a structure that provides support to another. As the claim requires the second portion to be built on the first portion, the first portion must be a support structure. However, as Bonnet uses the insert as a support to ‘anchor’ [0044], and both references are otherwise silent to other support structure it is understood that the only support required is that of Bonnet and that any of the preselected conditions for its formation allow for the lack of additional structure to be needed.

Applicant argues on pg. 8 that there is no disclosure/teaching of a second build plate. 
The Examiner respectfully disagrees. It is understood that the laser sintering method of Pialot contains its own build plate [Fig. 1 #7] as mentioned in the previously cited paragraph 0066. As the second portion is built upon the unique build plate of Bonnet which serves as the second build plate and accepts the insert produced by Pialot on its own respective first build plate, it is readily understood that the final product produced in the combination of Bonnet/Pialot is removed (extracted) from the second plate [Bonnet: 0043]. This understanding and combination of the prior art references is far from impermissible hindsight. 

Applicant argues on pg. 8-9 that Bonnet can additionally accept complex constructions as an insert and that a flipping or reorientation of the work piece before insertion is not substantially an obvious finding.
The Examiner respectfully disagrees. Bonnet while being capable of accepting complex constructions, this is suggested as a possibility rather than a requirement [0033]. Otherwise in Bonnet, the insert is substantially cylindrical with two similarly fitting faces (generatrices of the cylinder that are perpendicular to the surface) [0033]. This suggests that in order to fit into the inserts of the plate of Bonnet and be flush (co-planar, and precise enough to prevent powder leaks) [0032; 0034; 0037], the flat cylindrical piece can only go in using either face [0032; 0037]. As such the selection of orienting the insert is merely a question of two possible orientations “upside down” or “right side up” therefore would fall under a simple substitution of one orientation for another. 

As it pertains to claims 5-8, Applicant argues on pg. 9-10 that Brooks does not teach a successive picking up of the same part originally manufactured, moving between build plates, and then building in different directions relative to the previous directions. The Applicant argues that Brooks is not analogous to any aspect of the claims.
The Examiner respectfully disagrees. First the Examiner notes that the claim comprises the claimed steps therefore any series of steps can occur in between without there being an issue. The natural tendency of any product in reality is that it would progressively change over time, i.e. become worn. Brooks teaches a repair of pre-formed parts that have been worn [0001-3; 0010] by building a new build plate with a fixture in order to properly orient the part to perform the repair which substantially corresponds to the claims in questions (as the build plate is created so that the pre-formed part can be inserted into it) [0012; 0031-33]. This signifies that the pre-formed part produced by Bonnet/Pialot would eventually need repair and would have found a solution in the process of Brooks which repairs custom (pre-formed) parts in a manner that can be adjusted (by creating a custom build plate) to align with the part that needs repair throughout the lifetime of the product any new number of times an in any direction (as the direction is determined by the repair location) [0001-3; 0010; 0012; 0031-37]. Brooks for this reason substantially teaches a repetitive process like the one of Bonnet/Pialot in order to maintain a pre-formed part over the entire lifespan. For the reasons discussed above, the argument is not persuasive. 

In light of Applicant’s amendments, the rejection under 112(b) corresponding to a lack of antecedent basis in claim 5 and dependent claims 6-8 is removed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                                                                                                                                                                                                                                   /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712